ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-05-14_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA v. UNITED STATES OF AMERICA)

ORDER OF 14 MAY 1984

1984

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 14 MAI 1984
Official citation :

Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Order of 14 May 1984,
LCJ. Reports 1984, p. 209.

Mode officiel de citation :

Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), ordonnance du 14 mai 1984,
CIJ. Recueil 1984, p. 209.

 

Sales number 500
Ne de vente :

 

 

 
1984
14 May
General List
No. 70

209

INTERNATIONAL COURT OF JUSTICE
YEAR 1984

14 May 1984

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA v. UNITED STATES OF AMERICA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court,

Having regard to Articles 31 and 44 of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
9 April 1984 by the Republic of Nicaragua, instituting proceedings against
the United States of America in respect of a dispute concerning respon-
sibility for military and paramilitary activities in and against Nicara-
gua ;

Having regard to the Order made by the Court on 10 May 1984, by which
the Court indicated provisional measures pending the final decision in the
case, and decided that the written proceedings should first be addressed to
the questions of the jurisdiction of the Court to entertain the dispute and of
the admissibility of the Application ;

Having ascertained the views of the Parties,

Fixes as follows the time-limits for the written proceedings on the
questions of jurisdiction and admissibility :

30 June 1984 for the Memorial of the Government of the Republic of
Nicaragua ; |

17 August 1984 for the Counter-Memorial of the Government of the
United States of America ;

And reserves the subsequent procedure for further decision.
210 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 14 V 84)

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this fourteenth day of May, one thousand
nine hundred and eighty-four, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of the Republic of Nicaragua and the Government of the United States of
America, respectively.

(Signed) T. O. ELtas,
President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.
